Citation Nr: 1419347	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION


The Veteran served on active duty from September 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran's attorney referred this matter in the notice of disagreement and substantive appeal as being an appeal of a noncompensable rating, the Board notes the rating decision on appeal granted a 30 percent rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets a delay in considering this appeal, but finds additional development is needed.  The RO initially arranged for a VA examination in Michigan where the Veteran resides, but since he was temporarily staying in Florida at that time he requested that the examination be reschedule in Florida.  The record contains no evidence that this was done, so the only pulmonary function tests (PFTs) of record are the results of a private examination in June 2009, approximately 5 years old.

As there are few treatment records submitted for asbestosis, all outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Have the Veteran identify all sources of private treatment for his asbestosis and after receiving the appropriate releases obtain copies of all outstanding records. 

If no records are received from the identified sources, then the Veteran must be notified.  He should be informed that he may submit evidence on his own.

2.  Then schedule the Veteran for a VA respiratory examination to determine the severity of his asbestosis.  THE RO MUST FIRST CONFIRM WHETHER THE VETERAN IS IN FLORIDA OR MICHIGAN AND THEN SCHEDULE THE EXAMINATION AT THE APPROPRIATE FACILITY.

The report should set forth all complaints and findings associated with the Veteran's service-connected asbestosis.  The indicated tests should be accomplished.  

Tests should include FVC, DCLO (SB), and maximum exercise capacity.  If a maximum exercise capacity test is not performed, the examiner must conduct pulmonary function tests that include post-bronchodilator studies unless the results of the pre-bronchodilator pulmonary function tests are normal or unless the examiner specifically states why post-bronchodilator studies should not be performed.  If DLCO testing is not performed, the examiner must specifically state why such testing would not be useful.  Post-bronchodilator studies of PFTs are required except when the examiner determines that post-bronchodilator studies should not be done, but then he or she must state why.  In addition, the examiner should state which test most accurately reflects the Veteran's level of asbestosis disability.  

3.  Then readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



